UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-556



In Re: LENORE D. FORT,

                                                       Petitioner.



      On Petition for Writ of Mandamus. (CA-96-542-5-BR2)


Submitted:   May 15, 1997                  Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Lenore D. Fort, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lenore D. Fort filed a petition for a writ of mandamus

requesting this court to direct the district court to issue a

scheduling order, compel discovery, vacate a protective order,

vacate an order for an extension of time, take judicial notice of

a motion filed by Fort, follow the Federal Rules of Civil Proce-
dure, and to act on Fort's various motions.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,
402 (1976). Mandamus relief is available only if there are no other

means by which the relief sought could be granted. See In re Beard,
811 F.2d 818, 827 (4th Cir. 1987). Further, the party seeking man-

damus relief carries the heavy burden of showing that she has "no

other adequate means" to attain the relief she desires and that her
right to such relief is "clear and indisputable." See Allied Chem.

Corp. v. Diaflon, Inc., 449 U.S. 33, 35 (1980) (citations omitted).

     Fort's petition does not present extraordinary circumstances

that require granting relief. She fails to show that her right to
relief is clear and indisputable and that she has no other means of

relief. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                   PETITION DENIED

                                2